DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/15/21, with respect to claims 1, 2, 8-1 have been fully considered and are persuasive.  The rejection of claims 1, 2, and 8-11 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-8, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2018/0028787 to McNiven et al.; U. S. Publication No. 2002/0156521 to Ryan et al.; and U. S. Publication No. 2008/0154345 to Taylor none of the prior art alone or in combination teaches “a cap portion, wherein the first, second, third and fourth lumens are included within the catheter portion, wherein at least a proximal end of the first orientation pin is received within the third lumen, wherein at least a proximal end of the second orientation pin is received within the fourth lumen, wherein the cap portion comprises: a first lumen; a second lumen; a third lumen; and a fourth lumen, wherein at least a distal end of the first orientation pin .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793